978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles T. SHERWIN, Plaintiff-Appellant,v.Ronald L. BILLMYER;  Ronald G. Sprovero;  Donald L.Robinson;  Laverne Harper;  William P. Butler;  Daniel R.Levinson;  Maria L. Johnson;  Susan L. Williams;  Timothy M.Dirks;  Constance Newman;  Steven J. Gillingham;  WilliamCalwell, Defendants-Appellees.
No. 92-1600.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 18, 1992Decided:  October 29, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-89-CIV-3-BR)
Charles T. Sherwin, Appellant Pro Se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles T. Sherwin appeals from the district court's order granting summary judgment for Defendants in Sherwin's Bivens*-type action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sherwin v. Billmyer, No. CA-91-89-CIV-3-BR (E.D.N.C. Apr. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)